Citation Nr: 1333240	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  11-18 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for disability of the right knee.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric disability other than PTSD.  

5.  Whether the Veteran is competent to handle disbursement of VA funds.  

(The question of whether a September 17, 1993 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a left ankle disability, a right knee disability, and a left elbow disability should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate Board decision.)

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from January 22 to September 4, 1980.  He also had a period of active duty for training from August 1976 to January 1977 while serving in the Pennsylvania Army National Guard.   

The present matters come to the Board on appeal following September 2008 and August 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  In March 2013, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  

A review of the medical evidence reflects that the Veteran's right knee pain has been identified as due to a tear of the middle portion of the lateral meniscus (see October 1989 MRI report), right knee strain with patellar tendonitis (see report of May 2009 VA examination), as well as degenerative joint disease of the right knee (see September 2011 VA outpatient treatment note).  The Board notes that the Veteran did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) in his right knee.  See e.g. Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Pursuant to the holding in Clemons, the Board will consider the Veteran's claim as encompassing any disability of the right knee.  As such, notwithstanding the RO's characterization on appeal, the issue has been recharacterized as noted on the title page, above.  

(The issue of whether new and material evidence has been received to reopen claims of entitlement to service connection for disability of the right knee and for a psychiatric disability other than PTSD are discussed in the decision below.  The underlying question of service connection for a psychiatric disability is also addressed.  The underlying question of service connection for right knee disability and the claims of service connection for a left knee disability and PTSD, as well as the issue of whether the Veteran is competent to handle disbursement of VA funds, are addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  By an October 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for a nervous condition other than PTSD.  The Veteran was notified of the decision but did not appeal.  

2.  Evidence received since the RO's October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability (nervous condition) other than PTSD, and it raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's psychiatric disability other than PTSD has been diagnosed as schizoaffective disorder, bipolar type, and also bipolar disorder, and is traceable to the Veteran's active duty service.  

4.  By an October 2001 rating decision, the RO determined that new and material evidence had not been submitted to reopen the Veteran's previously denied claim of service connection for a right knee condition.  The Veteran was notified of the decision but did not appeal.  

5.  Evidence received since the RO's October 2001 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for disability of the right knee, and it raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  An October 2001 rating decision that denied service connection for a right knee disability and nervous condition other than PTSD is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2013).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a psychiatric disability (nervous condition), other than PTSD, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The Veteran has a schizoaffective disorder, bipolar type, and also bipolar disorder that are the result of injury or disease incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  

4.  New and material evidence has been received, and the Veteran's claim for service connection for disability of the right knee is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the Veteran originally filed his claim for service connection for a right knee disability in October 1988.  He reported that he had hyperextended his right knee in 1980 playing softball, and that he was treated at the Fort Polk (Louisiana) base clinic on an outpatient basis.  In a later February 1994 VA treatment record, the Veteran reported having injured his right knee playing football in service.  In a January 2010 statement (VA Form 21-4138), the Veteran reported having initially injuring the right knee playing softball and later compounded the injury playing football.  

Post-service treatment records reflected complaints as early as November 1988 of right knee pain.  At that time, it was noted that the Veteran had suffered a right knee injury six to eight years earlier.  An October 1989 MRI revealed a tear of the middle portion of the lateral meniscus.  A June 1989 VA treatment record reflects that the Veteran had had pain in right knee secondary to a motor vehicle accident "some time ago."  

In March 1994, the Veteran filed a claim for service connection for psychiatric problems.  In his application for benefits (VA Form 21-524), the Veteran reported that he had been treated for psychiatric problems in 1980 at Fort Polk.  At the time he filed his application in 1994, post-service treatment records reflected, among other things, diagnoses for substance abuse, anxiety, an adjustment disorder, a psychotic disorder, as well as a finding of mixed personality disorder.  The Veteran was also noted as being anti-social and manipulative.  

A review of the Veteran's service treatment records (STRs) does not reflect any treatment for right knee pain or injury.  A June 1980 STR (Triage Note of Acute Medical Care) documents the Veteran's treatment for left ankle pain after jamming the ankle playing softball.  While the treatment record identifies "yes injury is to knee[,] ankle[,] or elbow," that notation does not necessarily reflect an injury to the knee (or elbow) took place nor was treatment for a knee or elbow injury otherwise documented.  No separation medical examination is associated with the Veteran's STRs.  

In a report of medical examination, dated in February 1980 and associated with the Veteran's entrance onto active duty, the examining clinician noted a "history of anxiety."  Under recommendations (#75 of the report of medical examination), the following was noted, "Psychiatric clinic [referral] because of anxiety, excessive worry and unreliable somatic complaints."  The Veteran's STRs do not reflect any other psychiatric-related records.  The Veteran was subsequently discharged later in 1980.  A service personnel record reflects the following:

[The Veteran] has a[n] apathetic attitude towards the Army.  He lacks self discipline and demonstrates an inability to adapt socially or emotionally to the type of life the Army requires.  There is also a total lack of motivation in this individual which results in a failure to demonstrate any promotion potential.  

Otherwise, at the time of the October 2001 rating decision, the evidence of record consisted of the Veteran's statements and reported history regarding his right knee and psychiatric disabilities.  Additionally, numerous VA treatment records had been considered, none of which included any medical opinion relating the Veteran's claimed right knee and psychiatric disabilities to his active service.  

The Veteran was notified of the October 2001 rating decision and the denial of his claims.  He did not appeal that decision; thus, the October 2001 rating decision became final.  38 U.S.C.A. § 7105.  In January 2008, the Veteran sought to reopen his claims.  Under pertinent legal authority, VA may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that when determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the evidence received could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to the Court's holding in Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist to provide a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Here, the basis of the RO's October 2001 denial was the lack of evidence linking the Veteran's right knee disability and psychiatric disability to his period of active service.  The evidence received subsequent to the final October 2001 rating decision includes reports of May 2009 VA medical examinations, which include favorable medical opinions with respect to the Veteran's claims.  

The Board finds that the above-noted reports of May 2009 VA examinations to be new and also finds this evidence to be material-the evidence relates to an unestablished fact necessary to substantiate the Veteran's claims for disability of the right knee and for a psychiatric disability other than PTSD.  In other words, the evidence provides support for the Veteran's claim that his disability of the right knee and his psychiatric disability are related to his period of active service.  As the connection between service and the two claimed disabilities was an element not present in the prior final denial, the Board finds that the evidence is sufficiently material to reopen the Veteran's claims.  Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that evidence received subsequent to the October 2001 rating decision is new and material and serves to reopen the claim for service connection for disability of the right knee and for a psychiatric disability other than PTSD.  With that said, the May 2009 VA examiner provided a favorable medical opinion concerning the Veteran's right knee.  However, an addendum opinion from a different VA clinician in August 2009 was equivocal and raised questions regarding the sufficiency of the original May 2009 opinion.  Therefore, the Board cannot, at this point, adjudicate the reopened claim of service connection for disability of the right knee, as further development of the claim is necessary prior to a final adjudication.  The specific evidentiary development needed is discussed in detail in the remand below.  The Board will otherwise adjudicate the Veteran's reopened claim of service connection for a psychiatric disability, as is discussed below.  

Psychiatric Disability other than PTSD

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (2004).  

As previously discussed, at the time he entered active duty in February 1980, the Veteran was noted as having a history of anxiety, excessive worry, and somatic complaints.  The Veteran's STRs do not reflect any psychiatric-related records.  The Veteran was later discharged from the Army for an apathetic attitude, a lack of self discipline and motivation, as well as an inability to adapt socially or emotionally to Army life.  Post-service medical evidence documents diagnoses for substance abuse, anxiety, an adjustment disorder, a psychotic disorder, as well as a finding of mixed personality disorder, schizoaffective disorder, and bipolar disorder.  The Veteran was also noted in some treatment records as being anti-social and manipulative.  

The Veteran was examined for VA purposes in May 2009.  The examiner reviewed the Veteran's claims file and conducted an interview of the Veteran.  The examination report reflects the examiner's discussion of the Veteran's medical and personal history prior to, during, and following service.  The examiner diagnosed the Veteran as having schizoaffective disorder, bipolar type.  In particular, the examiner opined as follows: 

The [examiner's] opinion is that what was noted while [the Veteran] was in the service as an "anxiety" issue was likely the prodromal aspects of his current psychotic disorder.  Therefore . . . it is as least as likely as not that the [V]eteran's anxiety noted in service was secondary to the schizoaffective disorder that he has now.  

The examiner further opined--

The fact that the veteran was so upset by Three Mile Island that he went to Florida and then [Colorado] without any real plan or significant reason to do this, suggests that he was likely experiencing some effects of his prodromal stages of psychosis or mood disorder, even prior to the military.  However, the stress of the military seems to have increased his symptoms to the point that he then became unable to function, as shown by his history post-military.  

Thereafter, the RO sought an addendum opinion from the May 2009 VA examiner.  In its request, the RO indicated that the Veteran's STRs only indicated a history of anxiety and did not otherwise show any treatment during service for the disorder.  The RO requested that the examiner "complete an addendum on your current opinion as history reported by the veteran is not sufficient evidence to link the two conditions."  

In a July 2009 addendum medical opinion, the VA examiner commented as follows:

There is no evidence to support [the Veteran's] claim of a history of anxiety, and I have no reason to assume that he was lying either.  Therefore, I would change my original statement of the likelihood discussed in the first paragraph [referring to the finding that anxiety was likely the prodromal aspects of the Veteran's current psychotic disorder] above, as it appears it is a 50/50 chance of one or the other:  it is as likely as not that the [V]eteran's anxiety noted in the service is secondary to the schizoaffective disorder he has now."  

While not a model of clarity, it appears to the Board that the VA examiner's addendum continues to strongly suggest that the Veteran's current psychiatric disability is related to his period of military service.  Consequently, the Board finds the medical opinion of the VA examiner to be persuasive, as it is based on consideration of the Veteran's claims folders, his medical history, and an examination of the Veteran.  There is no other medical opinion of record that contradicts the opinion of the May 2009 VA examiner.  Also, the VA examiner considered any inconsistencies in the Veteran's reported history in reaching her conclusion.  While mindful of the RO's concerns in this matter, the Board finds that there is a basis in the record to support the VA examiner's opinion.  In this regard, an apparent psychiatric issue was identified at service entrance in February 1980.  Whether the Veteran underwent an additional psychiatric evaluation, as was recommended (or received treatment as reported by the Veteran), remains to be seen in light of the lack of any records documenting an evaluation (or treatment).  Still, the basis of the Veteran's discharge from service eight months later-apathetic attitude, lack of self discipline and motivation, an inability to adapt socially or emotionally to Army life-is reasonably indicative of some sort of psychological problem at that time.  The VA examiner considered this evidence in rendering her opinion.  

The Board notes that every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  A history of pre-service existence of a condition or conditions recorded at the time of examination does not constitute a notation of such a condition.  Id; 38 C.F.R. § 3.304(b)(1).  See also Quirin v. Shinseki, 23 Vet. App. 390, 396 (2009).  Furthermore, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In light of the discussion above, the Board finds that the evidence, at the very least, is in equipoise as to whether the Veteran's psychiatric disability can be traced to his active military service in 1980.  The record on appeal reflects a current diagnosis of a psychiatric disability, competent lay evidence of in-service symptomatology (which is supported by U.S. Army service personnel records, as discussed above), and medical evidence linking a current diagnosis of a psychiatric disability to the Veteran's period of active duty.  As such, service connection for a psychiatric disability other than PTSD is warranted.  38 U.S.C.A. § 5107.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability other than PTSD is reopened.  

Service connection for a schizoaffective disorder, bipolar type, and bipolar disorder is granted.  

New and material evidence having been received, the claim of entitlement to service connection for disability of the right knee is reopened; to that limited extent, the appeal of this issue is granted.


REMAND

Competency

With respect to the issue of whether the Veteran is competent to handle disbursement of VA funds, in a June 2009 rating decision, a finding of the incompetency was proposed.  A letter from the RO to the Veteran, also dated in June 2009, notified the Veteran of the proposed finding of incompetency and also advised him that he could submit evidence or request a personal hearing.  In July 2009, the RO received a statement from the Veteran in which he noted that he wished to challenge the RO's decision and that he wished a hearing.  In November 2009, the RO notified the Veteran by letter that they were aware that the Veteran had requested a hearing to disagree with the proposed incompetency decision.  The RO informed the Veteran that, ". . . we are unable to accept your disagreement with the proposed action of [June 2009]."  No further reference to the Veteran's hearing request was made.  

As noted in the above June 2009 RO letter, the Veteran was advised that he could request an RO hearing if he wished to submit evidence contesting the RO proposed finding of incompetency.  The July 2009 statement from the Veteran reflects his desire for a hearing.  No hearing has been scheduled nor is there an indication from the record on appeal that the Veteran has withdrawn his hearing request.  Therefore, in light of the facts noted above and to ensure due process of law, the Veteran should be scheduled for a hearing before RO personnel.  

Also, the only finding with regard to competency is the opinion of the May 2009 VA examiner.  The medical evidence since that time, along with the Veteran's own statements on the issue and his Board hearing testimony, raise questions as to whether the Veteran is in fact competent to handle VA benefits.  As a result, the RO should schedule the Veteran for an appropriate VA examination to allow for a current determination on the issue of competency.  

PTSD and Left Knee Disability

In the course of his statements regarding his claim for service connection for an acquired psychiatric disability, the Veteran raised the issue of service connection for PTSD.  The Veteran indicated that he had been traumatized by the suicide of a soldier whom he had known in service.  While he had not witnessed the suicide, the death by suicide of the soldier haunted him.  The RO treated the Veteran's statements as a claim for service connection for PTSD.  The RO attempted to develop the claim, but found that there was insufficient information provided by the Veteran to allow for verification.  As such, in a September 2008 rating decision, the RO denied the Veteran's claim for service connection for PTSD.  In that same decision, the RO also denied service connection for a left knee disability.  Following notification of the RO's decision, the Veteran submitted a statement, received by the RO in January 2009, in which he again recounted the history of the soldier he had known in service committing suicide and the effect that the incident had on him.  He also discussed the history and medical treatment associated with his left knee.  

Without finding fault with the RO, the Board liberally construes the January 2009 statement from the Veteran as a notice of disagreement (NOD) with the September 2008 rating decision and the denial of his claims for service connection for PTSD and for a left knee disability.  A statement of the case (SOC) has not been issued in response to the Veteran's NOD.  Thus, the issues are to be remanded to provide the Agency of Original Jurisdiction (AOJ) an opportunity to issue an SOC(s) and to give the Veteran an opportunity to perfect an appeal of these issues.  38 C.F.R. § 19.9(c) (2013); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  (The issues pertaining to PTSD and a left knee disability should be returned to the Board only if, after issuance of an SOC(s), the Veteran perfects an appeal by filing of a timely substantive appeal.)  

(Parenthetically, the Board notes that a Veteran service connected for one psychiatric disability is not precluded from an additional grant of service connection for another psychiatric disability (with generally a single rating assignable for the overall psychiatric symptomatology under 38 C.F.R. § 4.130 (2013)).)  

Disability of the Right Knee

As noted above, the Veteran has reported that he had hyperextended his right knee in 1980 playing softball, and that he was treated at the Fort Polk (Louisiana) base clinic on an outpatient basis.  In a February 1994 VA treatment record, the Veteran reported having injured his right knee playing football in service.  In a January 2010 statement (VA Form 21-4138), the Veteran reported having initially injuring the right knee playing softball and later compounded the injury playing football.  

In a report of May 2009 VA examination, an examiner, following consideration of the Veteran's history and examination of the Veteran diagnosed right knee patellar tendonitis and recurrent right knee strain.  He noted the Veteran's report that ever since an acute right knee injury in service had resolved, recurrent right knee pain had developed and worsened over the years.  The examiner also referenced the Veteran's arthroscopic right knee surgery in June 1997 and that the Veteran had not suffered an injury to his right knee other than the injury associated with softball in service.  The examiner opined that the Veteran's current right knee condition was at least as likely as not secondary to the condition noted in service (i.e., the Veteran's report of hyperextension of the right knee while playing softball).  It was also opined that--

The rationale for this opinion is that the veteran had recurrent and persistent right knee pain with associated symptoms from the time of the right knee injury . . . with the current right knee pain in a similar location, and similar in nature . . . 

In an August 2009 addendum medical opinion requested by the RO, and which was provided by a different VA clinician than the May 2009 examiner, it was noted that the Veteran had had several injuries to his knees including sports and motor vehicle accidents.  The VA clinician commented--

With this in mind, we are unable to determine the direct cause of [the Veteran's] knee condition without resorting to mere speculation.  The service injury appears to have been uncomplicated by history but the motor vehicle accidents have aggravated the conditions to some extent.  Quantifying the [degree] of [aggravation] is not possible with any degree of confidence.  

The RO requested the addendum opinion apparently due to the lack of reference by the May 2009 VA examiner of the Veteran's post-service injury to his right knee after being hit by a bus.  The Board's review of post-service VA treatment records reflects complaints by the Veteran as early as November 1988 of right knee pain.  At that time, it was noted that the Veteran had suffered a right knee injury six to eight years earlier.  Also, in a May 1989 VA treatment record, the Veteran reported having been struck by a motor vehicle the previous week, which caused a laceration of the right knee.  A June 1989 VA treatment record reflects that the Veteran had had pain in right knee secondary to a motor vehicle accident "some time ago."  An October 1989 MRI revealed a tear of the middle portion of the lateral meniscus.  It has also been noted in a December 1994 VA treatment record that the Veteran complained of right knee pain following an injury to his right knee working on a roof, during which he heard a popping sound in the knee at the time of the injury.  

Here, the Board concludes, based on the two conflicting VA medical opinions, that an additional medical opinion should be obtained from an examiner who has not examined the Veteran.  The examiner should opine as to the likelihood that the Veteran's reported history of injuring his right knee in service, absent evidence of any service treatment for the injury, is consistent with the MRI finding in October 1989 of a meniscal tear.  (The Board notes that the Veteran is competent to report injuring his knee and experiencing pain following the injury.)  On examination, the examiner should specifically address the Veteran's complaints along with the Veteran's report of intermittent right knee pain since service.  He or she should also address the likelihood that the Veteran's reported history is consistent with the documented post-service clinical picture.  

Also, pursuant to the duty to assist, VA has an obligation to secure Social Security Administration (SSA) records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim(s).  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

In a VAMC Lebanon discharge summary, dated from March 1997 to April 1997, it was noted that the Veteran was receiving Social Security Administration (SSA) benefits (SSI) for a psychiatric disability.  In the report of May 2009 VA psychiatric examination, the Veteran was noted as receiving SSA benefits for his knees.  Here, accepting that the Veteran is receiving SSA benefits based on disability, the basis of any SSA disability award is not clear.  Under these circumstances, records should be requested from the SSA.  See Golz, 590 F.3d at 1317.  If records from SSA are unavailable, that fact should be documented in the claims folders and the Veteran notified in accordance with 38 C.F.R. § 3.159(e)(1).  

Finally, as an aside, the Veteran's reporting of his history of treatment through the VAMC Long Beach has been inconsistent.  He has reported that he was first treated beginning in 1980, soon after release from active duty, and also reported having been treated beginning in 1985, and also beginning in 1988.  At his hearing before the undersigned VLJ, the Veteran indicated that he attempted to receive treatment at the VAMC Long Beach in 1980, however, the hospital "helped" him only the first day and during a follow-up appointment.  The Veteran had indicated that there could be one or two records or notes made of when he had been seen.  In February 2009, the RO requested the Veteran's treatment records from the VAMC Long Beach.  In March 2009, the VAMC Long Beach notified the RO that all the Veteran's treatment records had been sent to the VAMC Lebanon (Pennsylvania).  The RO has obtained the Veteran's VAMC Lebanon treatment records, which include records from the VAMC Long Beach.  However, the available records from the VAMC Long Beach are dated no earlier than November 1988.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a SOC pertaining to the issues of entitlement to service connection for PTSD and for a left knee disability.  (If a timely substantive appeal is not filed, the claim or claims should not be certified to the Board.  If a timely substantive appeal is filed, the claim or claims should be returned to the Board for further appellate consideration, as appropriate.)

2.  Schedule the Veteran for an RO hearing with regard to the issue of whether the Veteran is competent to handle disbursement of VA funds.  The Veteran should be notified in writing (at his latest address of record) of the date, time, and location of the hearing.  

3.  Request that the Veteran identify any private or VA treatment he may have received for his claimed disability of the right knee.  After obtaining the appropriate release of information forms, procure records of any treatment the Veteran has received, to include relevant records available through the VA records system.  The Veteran's last documented VA treatment (per CAPRI records associated with Virtual VA) was in March 2012.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

4.  Contact the SSA directly and request copies of all pertinent information considered by the Administrative Law Judge (ALJ) in awarding or denying SSA disability benefits, to include a complete copy of any ALJ decision.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).  

5.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for psychiatric and orthopedic examinations.   The claims folder and a copy of this remand must be made available to and be reviewed by the examiners in conjunction with their examinations.  Any testing deemed necessary should be performed.  

Psychiatric examination--

The examiner should review the report of May 2009 VA psychiatric examination, as well as other relevant documents in the claims folders concerning the Veteran's psychiatric disability.  

All pertinent psychiatric pathology should be noted in the examination report, including the assignment of a Global Assessment of Functioning (GAF) score.  The examiner should specifically address whether the Veteran is or is not competent for the purpose of handling disbursement of VA funds.  

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  

Orthopedic examination--

The examiner is requested to obtain a detailed history of the Veteran's right knee disability and to review the tabbed medical records associated with the claims folders.  The examiner should also review the report of May 2009 VA examination and opinion as well as the August 2009 VA addendum opinion, in which it was noted that the Veteran suffered an acute right knee injury in service that resolved but that he continued to have intermittent pain since that time.  

(Other relative evidence identifies that the Veteran underwent corrective arthroscopic surgery on his right knee in June 1997.  Also, a December 1994 VA treatment record notes that the Veteran was working on a roof and injured his right knee during which he heard a popping sound in the knee at the time of the injury.  An MRI of the right knee in October 1989 revealed a meniscal tear associated with cystic degeneration.  A June 1989 VA treatment record identified the Veteran as having pain in his right knee from a motor vehicle accident "some time ago."  In a May 1989 VA treatment record, the Veteran reported having been struck by a motor vehicle the previous week, which caused a laceration of the right knee.  In a November 1988 VA treatment record, it was noted that the Veteran suffered from right knee pain without recent trauma but secondary to an old injury 6-8 years earlier.)

Following an examination of the Veteran and review of the pertinent medical evidence, the examiner should offer his/her opinion as to whether it is as likely than not (i.e., probability at least 50 percent), that any disability of the right knee had its onset during service or is otherwise related to service.  In so opining, the examiner should identify whether the diagnostic findings of the Veteran's October 1998 MRI study are indicative of the type of knee damage that would have occurred if the Veteran had suffered a hyperextension of his right knee in service (1980) as claimed.  The medical reasons for accepting or rejecting the Veteran's history of injury in service and continued symptoms thereafter should be set forth in detail.

The examiner's report must include a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a thorough explanation as to why this is so (i.e., no one could respond given medical science and the known facts, or additional facts are required, or the examiner does not have the needed knowledge or training).  

6.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues of service connection for disability of the right knee as well as whether the Veteran is competent to handle disbursement of VA funds.  If a benefit sought is denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


